DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoi (US 20140118295 A1).

Regarding claim 1, Motoi teaches an electronic paper display, comprising: 
an electronic paper display panel (Fig. 1, [0024]-[0026], where there is a touchscreen suitable for receiving stylus inputs); 
a touch panel, integrated with the electronic paper display panel, and configured to output a first touch coordinate of a current touch and a second touch coordinate of a next touch (Fig. 3, [0036], where the touch panel outputs coordinate information over time that tracks touch operations on the touch panel; Fig. 6, [0052]-[0053], where the line segment a1 corresponding to an established stroke input is output using a color, the stroke input comprising at least two touch coordinates input at different times); and 
a processing circuit, coupled to the electronic paper display panel and the touch panel, and configured to execute a filter module and a line drawing module (Fig. 3, [0037]-[0039], where the program 202 includes modules that predict and draw lines and that refine or filter the predicted line based on subsequent input touch coordinates), 
wherein the filter module outputs a first measured position data and a first predicted position data to the line drawing module according to the first touch coordinate, and the line drawing module drives the electronic paper display panel to display a first predicted track by a connection line between a first track display coordinate corresponding to the first measured position data and a first predicted display coordinate corresponding to the first predicted position data (Fig. 6, [0051]-[0053], where at time t, the handwriting data input module supplies to the handwriting drawing module a first touch coordinate as first measured position data and the handwriting prediction module supplies to the handwriting drawing module a predicted line segment b1 including at least a first predicted position data), 
wherein the filter module outputs a second measured position data to the line drawing module according to the second touch coordinate, and the line drawing module determines whether a second track display coordinate corresponding to the second measured position data is equal to the first predicted display coordinate to correct the first predicted track (Fig. 6, [0051]-[0053], where at time t+1, the handwriting data input module outputs the second touch coordinate to the handwriting drawing module and the prediction is, if necessary, corrected by updating the display of the stroke such that line c2 is representing b1 at time t is deleted and the portion of a1 connecting to b1 at time t+1 is now the corrected visible line).

Regarding claim 2, Motoi teaches the electronic paper display according to claim 1, wherein when the line drawing module determines that the second track display coordinate does not equal to the first predicted display coordinate, the line drawing module drives the electronic paper display panel to display a real track by a connection line between the first track display coordinate and the second track display coordinate to correct the first predicted track (Fig. 6, [0051]-[0053], where the line segment a1 is updated based on additional input user coordinates such that the correctly predicted portion of line segment b1 from time t is incorporated in the line segment a1 shown in time t+1).

	Regarding claim 3, Motoi teaches the electronic paper display according to claim 2, wherein the line drawing module comprises a first line interpolation unit and a second line interpolation unit, wherein the first line interpolation unit generates a pre-drawing data according to the first predicted position data, and the line drawing module drives the electronic paper display panel to display the first predicted track by the pre-drawing data (Figs. 3 and 6, [0037]-[0039], [0051]-[0053], where the first line interpolation unit corresponds to the predicted track process, such that the predicted line b1 is drawn beyond the already input line a1),
	wherein the second line interpolation unit generates a first drawing data according to the first measured position data and the second measured position data, wherein the line drawing module corrects the first predicted track according to the pre- drawing data and the first drawing data (Figs. 3 and 6, [0037]-[0039], [0051]-[0053], where the second line interpolation unit corresponds to the process for correcting and updating the displayed lines a1 and b1 according to the second measured position data).

	Regarding claim 4, Motoi teaches the electronic paper display according to claim 3, wherein the line drawing module further comprises a buffer unit and a line correction unit, wherein the buffer unit is coupled to the first line interpolation unit, and delays outputting the pre-drawing data to the line correction unit (Figs. 3 and 6, [0037]-[0039], [0051]-[0053], where the predicted data is held for future comparison to the input data at time t+1 and a “unit” is reasonably interpreted as an element of software such that any process receiving data from another process is coupled),
	wherein the line correction unit is coupled to the first line interpolation unit and the second line interpolation unit, and compares the pre-drawing data and the first drawing data to determine whether generate a track correction data for correcting the first predicted track (Figs. 3 and 6, [0037]-[0039], [0051]-[0053], where the predicted line segment b1 is corrected to account for the input measurements at time t+1).

	Regarding claim 5, Motoi teaches the electronic paper display according to claim 4, wherein the pre-drawing data comprises a plurality of predicted coordinates of all points along to the first predicted track (Fig. 6, where the line segment b1 comprises a plurality of points).

	Regarding claim 6, Motoi teaches the electronic paper display according to claim 5, wherein the first drawing data comprises a plurality of first coordinates of all points along to the real track (Fig. 6, corresponding to the line segment a1), and the line correction unit compares the plurality of predicted coordinates and the plurality of first coordinates to generate the track correction data for correcting the first predicted track (Fig. 6, [0051]-[0053], corresponding to the line segment a1 used to generate the predicted track b1).

	Regarding claim 7, Motoi teaches the electronic paper display according to claim 2, wherein the predicted track has a different color than the real track (Fig. 6, [0052], where the predicted line segment b1 is a lighter color black than the line segment a1).

	Regarding claim 8, Motoi teaches the electronic paper display according to claim 1, wherein when the line drawing module determines that the second track display coordinate is equal to the first predicted display coordinate, the line drawing module drives the electronic paper display panel to change the color of the predicted track (Fig. 6, [0051]-[0053], where only the predicted line b1 is displayed in a lighter color, such that at time t+1 any portion of the predicted line b1 now overlapping actual line a1 is the darker color).

	Regarding claim 9, Motoi teaches the electronic paper display according to claim 1, wherein the filter module further outputs a second predicted position data to the line drawing module according to the second touch coordinate, and the line drawing module drives the electronic paper display panel to display a second predicted track by a connection line between the second track display coordinate and a second predicted display coordinate corresponding to the second predicted position data (Fig. 8, [0059]-[0060], where the same prediction and correction operations occur at time t+2).

	Regarding claim 11, Motoi teaches a driving method of an electronic paper display, comprising: 
	outputting a first touch coordinate of a current touch by a touch panel (Fig. 3, [0036], where the touch panel outputs coordinate information over time that tracks touch operations on the touch panel; Fig. 6, [0052]-[0053], where the line segment a1 corresponding to an established stroke input is output using a color, the stroke input comprising at least one touch coordinate); 
	executing a filter module to output a first measured position data and a first predicted position data to a line drawing module according to the first touch coordinate (Fig. 3, [0036], where the touch panel outputs coordinate information over time that tracks touch operations on the touch panel; Fig. 6, [0052]-[0053], where the line segment a1 corresponding to an established stroke input is output using a color, the stroke input comprising at least two touch coordinates input at different times); 
	driving a touch panel to display a first predicted track by a connection line between a first track display coordinate corresponding to the first measured position data and a first predicted display coordinate corresponding to the first predicted position data by the line drawing module (Fig. 6, [0051]-[0053], where at time t, the handwriting data input module supplies to the handwriting drawing module a first touch coordinate as first measured position data and the handwriting prediction module supplies to the handwriting drawing module a predicted line segment b1 including at least a first predicted position data); 
	outputting a second touch coordinate of a next touch by the touch panel (Fig. 6, [0052]-[0053], where the line segment a1 corresponding to an established stroke input is output using a color, the stroke input comprising at least two touch coordinates input at different times); 
	executing the filter module to output a second measured position data to the line drawing module according to the second touch coordinate (Fig. 6, [0051]-[0053], where at time t+1, the handwriting data input module outputs the second touch coordinate to the handwriting drawing module); and 
	determining whether a second track display coordinate corresponding to the second measured position data is equal to the first predicted display coordinate to correct the first predicted track by the line drawing module (Fig. 6, [0051]-[0053], where at time t+1, the handwriting data input module outputs the second touch coordinate to the handwriting drawing module and the prediction is, if necessary, corrected by updating the display of the stroke such that line c2 is representing b1 at time t is deleted and the portion of a1 connecting to b1 at time t+1 is now the corrected visible line).

	Regarding claim 12, Motoi teaches the driving method according to claim 11, further comprising: when the line drawing module determines that the second track display coordinate does not equal to the first predicted display coordinate, driving the electronic paper display panel to display a real track by a connection line between the first track display coordinate and the second track display coordinate to correct the first predicted track by the line drawing module (Fig. 6, [0051]-[0053], where the line segment a1 is updated based on additional input user coordinates such that the correctly predicted portion of line segment b1 from time t is incorporated in the line segment a1 shown in time t+1).

	Regarding claim 13, Motoi teaches the driving method according to claim 12, wherein the step of correcting the first predicted track comprise: generating a pre-drawing data according to the first predicted position data for driving the electronic paper display panel to display the first predicted track, generating a first drawing data according to the first measured position data and the second measured position data (Figs. 3 and 6, [0037]-[0039], [0051]-[0053], where the first line interpolation unit corresponds to the predicted track process, such that the predicted line b1 is drawn beyond the already input line a1); and correcting the first predicted track according to the pre-drawing data and the first drawing data (Figs. 3 and 6, [0037]-[0039], [0051]-[0053], where the second line interpolation unit corresponds to the process for correcting and updating the displayed lines a1 and b1 according to the second measured position data).

	Regarding claim 14, Motoi teaches the driving method according to claim 13, wherein the step of correcting the first predicted track according to the pre-drawing data and the first drawing data comprise: comparing the pre-drawing data and the first drawing data to determine whether generate a track correction data for correcting the first predicted track (Figs. 3 and 6, [0037]-[0039], [0051]-[0053], where the predicted line segment b1 is corrected to account for the input measurements at time t+1).

	Regarding claim 15, Motoi teaches the driving method according to claim 14, wherein the pre-drawing data comprises a plurality of predicted coordinates of all points along to the first predicted track (Fig. 6, where the line segment b1 comprises a plurality of points).

	Regarding claim 16, Motoi teaches the driving method according to claim 15, wherein the first drawing data comprises a plurality of first coordinates of all points along to the real track (Fig. 6, corresponding to the line segment a1), and the step of comparing the pre-drawing data and the first drawing data comprises: comparing the plurality of predicted coordinates and the plurality of first coordinates to generate the track correction data for correcting the first predicted track (Fig. 6, [0051]-[0053], corresponding to the line segment a1 used to generate the predicted track b1).

	Regarding claim 17, Motoi teaches the driving method according to claim 12, wherein the predicted track has a different color than the real track (Fig. 6, [0052], where the predicted line segment b1 is a lighter color black than the line segment a1).

	Regarding claim 18, Motoi teaches the driving method according to claim 11, further comprising: when the line drawing module determines that the second track display coordinate is equal to the first predicted display coordinate, driving the electronic paper display panel to change the color of the predicted track by the line drawing module (Fig. 6, [0051]-[0053], where only the predicted line b1 is displayed in a lighter color, such that at time t+1 any portion of the predicted line b1 now overlapping actual line a1 is the darker color).

	Regarding claim 19, Motoi teaches The driving method according to claim 11, further comprising: outputting a second predicted position data to the line drawing module according to the second touch coordinate by the filter module further driving the electronic paper display panel to display a second predicted track by a connection line between the second track display coordinate and a second predicted display coordinate corresponding to the second predicted position data by the line drawing module (Fig. 8, [0059]-[0060], where the same prediction and correction operations occur at time t+2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motoi (US 20140118295 A1) in view of Zaliva (US 20130009896 A1).

Regarding claim 10, Motoi would show the electronic paper display according to claim 1. But, Motoi does not explicitly teach the electronic paper display wherein the filter module comprises a Kalman filter model. However, this was well known in the art as evidenced by Zaliva (Fig. 12, [0128], where the touch coordinates input by the finger are smoothed according to a Kalman filter). Both Motoi and Zaliva teach touchscreen devices that filter and display input gestures. Motoi is silent with respect to using a specific predictive filter like a Kalman filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a specific predictive filter as taught by Zaliva in the touchscreen device of Motoi and such an incorporation would yield a predictable result.

Regarding claim 20, Motoi would show the driving method according to claim 11. But, Motoi does not explicitly teach the driving method wherein the filter module comprises a Kalman filter model. However, this was well known in the art as evidenced by Zaliva (Fig. 12, [0128], where the touch coordinates input by the finger are smoothed according to a Kalman filter). Both Motoi and Zaliva teach touchscreen devices that filter and display input gestures. Motoi is silent with respect to using a specific predictive filter like a Kalman filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a specific predictive filter as taught by Zaliva in the touchscreen device of Motoi and such an incorporation would yield a predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692